Citation Nr: 0712733	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-01 390	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease, including coronary artery disease and hypertension, 
to include as secondary to exposure to herbicides, including 
Agent Orange.

2.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.

3.  Entitlement to a higher initial rating for bilateral 
arthritis of first metatarsophalangeal joint, each foot 
currently evaluated as 10 percent disabling.

4.  Entitlement to a higher initial rating for a left knee 
condition, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The case was remanded in November 2003 for further 
development. While in remand status, a September 2006 rating 
decision granted service connection for post-traumatic stress 
disorder, arthritis of first metatarsophalangeal joints of 
bilateral feet, and a left knee disorder. Therefore, these 
issues are no longer in appellate status. See Grantham v. 
Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997. The remaining 
issues for the Board's consideration are those as listed on 
the title page.

In statements dated in May and December 2004, the veteran 
reasonably raised claims of entitlement to service connection 
for a right hand contracture disorder and diabetes type II, 
to include as due to Agent Orange. Recent statements from the 
veteran received at the Board in February 2007 also raise a 
claim for total disability rating on the basis of individual 
unemployability due to service-connected disabilities (TDIU). 
These claims are referred to the RO for appropriate action.

In his February 2007 statements, the veteran also asserts 
evidence previously considered by the RO, which will 
therefore be considered in the decision below.  He also 
expressed disagreement with the initial ratings assigned to 
the recently service-connected PTSD, bilateral feet disorder, 
and left knee disorder. These claims are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
FINDINGS OF FACT

1. The veteran had service in the Republic of Vietnam during 
the Vietnam War, and exposure to Agent Orange is presumed.

2. The preponderance of the competent, probative evidence of 
record does not show cardiovascular disease, including 
coronary artery disease and hypertension, as present in 
service, or within one year of active service, or thereafter 
for more than ten years, and cardiovascular disease is not 
otherwise shown to be related to active military service, 
including as due to exposure to herbicides and Agent Orange.


CONCLUSION OF LAW

Cardiovascular disease, including coronary artery disease and 
hypertension, was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not due to or a result of Agent Orange or herbicide exposure, 
or to a service-connected disability. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A ((West 2005 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Duties to Assist and Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent VCAA notification letters in March 2004, 
May 2004, and April 2006 to the veteran, pertinent to the 
claim decided herein. These letters appropriately notified 
the veteran what VA would do and what the veteran must do in 
furtherance of his claim, and together with other documents 
on file informed of evidence of record pertinent to the 
claim, as well as the need for his assistance in obtaining 
any further evidence in support of the claim. Specifically, 
in an April 2006 notification, the RO provided VA Form 21-
4142, and requested that the veteran supply information on 
medical providers who examined him in 1979 and thereafter, 
pertinent to his cardiovascular condition. The letters also 
notified of evidence still needed, and what he could do to 
assist with the claims, and what evidence he needed to 
substantiate the claims. The letters also informed the 
veteran that he should submit pertinent evidence in his 
possession that would further the claims, and it was 
ultimately his responsibility to see that evidence was 
received in support of the claims. 

Additionally, during the pendency of the appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, herein Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between service 
and the disorder which is the basis of claim; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a claim 
for benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
entitlement to benefits is awarded. Id. 

On review, the Board finds no prejudice to the veteran 
resulting from any failure to inform of all of the above-
noted five crucial elements of disability claims. The veteran 
has been adequately informed by the VCAA letters of record, 
as well as in the most recent September 2006 supplemental 
statement of the case, of the need for evidence of current 
disability and a medical nexus between the claimed disability 
and military service. Further, notifications of the degree of 
disability and effective dates for service connection are not 
relevant where, as here, the claim for service connection is 
denied. To the extent that there were any deficiencies in 
notice to the veteran pertinent to this issue, the Court has 
recently held in that regard, that an error is not 
prejudicial when the error does not affect the essential 
fairness of the adjudication. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records pertinent to the claim. The veteran's 
service medical records, service personnel records, and post-
service records of VA and private treatment are of record. 
The Board notes the veteran's assertions that records from 
Harris hospital physicians were not considered. However, 
documents of record show hospitalizations in 1979 for 
myocardial infarction at several private hospitals, including 
Harris hospital in October 1979 for suspected myocardial 
infarction after sudden onset of chest pain while working. 
Further, in April 2006 VA authorization letter, the RO again 
requested that the veteran complete and return VA 
authorization and release forms for any outstanding records. 
Thus the Board finds that the RO made sufficient attempts to 
obtain evidence or information that could be obtained to 
substantiate the claim. The Board is unaware of any other 
outstanding evidence or information. The Board is satisfied 
that the RO has complied with the duty to assist provisions 
of the VCAA and the implementing regulations. 

The veteran has had ample notice of what is required to 
substantiate the claims, and has provided no medical evidence 
showing in-service disability for this condition.  The Board 
finds that no reasonable possibility exists that any further 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A. Therefore, a decision on the merits at this stage, 
without remand for any additional development, is not 
prejudicial to the veteran. Bernard v. Brown, 4 Vet. App. 384 
(1993).

B.  Analysis

The veteran essentially contends that his heart disease and 
hypertension are related to military service to include as 
due to herbicide exposure. The veteran's active service 
includes service in the Republic of Vietnam.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131. If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b) (2005).

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b). Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).

In addition, under certain circumstances, certain diseases, 
such as cardiovascular disease, that become manifest to a 
compensable degree within one year after the veteran's 
military service ended, shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of service 
connection for a disability resulting from exposure to a 
herbicide agent, including a presumption of service- 
connection, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent containing dioxin or 2,4- 
dichlorophenoxyacetic acid, and may be presumed to have been 
exposed during such service to any other chemical compound in 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116 (as amended).

If a veteran was exposed to herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas. 38 
C.F.R. § 3.309(e). Chloracne, or other acneform disease, may 
be presumed to have been incurred during active military 
service as a result of exposure to Agent Orange if it is 
manifest to a degree of 10 percent within the first year 
after the last date on which the veteran was exposed to Agent 
Orange during active service. 38 C.F.R. § 3.307(a)(6)(ii).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail. The 
Secretary of VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. See Notice, 59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection. See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In the present case, the Board has reviewed all of the 
evidence of record submitted in support of the claim, 
including the service medical records, private and VA 
treatment records, and arguments. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000). Accordingly, only the salient records will 
be discussed below. 

Service medical records reflect that 1965 enlistment 
examination and subsequent service medical records are absent 
any complaints, treatment or diagnoses relevant to cardiac 
abnormalities or hypertension. May 1967 separation 
examination showed blood pressure at 132/86, with no noted 
abnormalities of blood pressure, heart or cardiovascular 
system. Beginning in October 1979, the veteran underwent 
private hospitalization for diagnosis of suspected myocardial 
infarction. A November 1979 hospitalization shows admitting 
diagnosis of chest pain probable ischemic in origin with 
inferior infarction, and chronic cigarette smoking. Discharge 
diagnosis was organic heart disease, atherosclerotic heart 
disease with recent inferior myocardial infarction, 
hemodynamically significant single vessel disease with 
anterior system without high grade lesion by angiography post 
infarction, and hyperlipoproteinemia, Type IV. Subsequent 
private hospitalization records from April 1994 and onwards 
reflect diagnoses of cardiomyopathy, hypertension, coronary 
artery disease secondary to atherosclerosis, 
hypercholesterolemia, and a history of tobacco abuse.

In sum, the service medical records are devoid of cardiac 
pathology or hypertension during service or within the first 
post-service year, excluding any presumption of service 
connection. Post-service medical evidence is negative for 
similar complaints until 1979, approximately 10 years after 
the veteran's release from service in 1969. Further, even 
presuming that the veteran were exposed to herbicides 
including Agent Orange during military service, there is no 
objective clinical evidence to suggest that cardiac disease 
or hypertension are due to Agent Orange exposure. 38 C.F.R. § 
3.309. The regulations show that cardiac disability is not on 
the list of presumptive diseases specified by VA as 
associated with Agent Orange exposure. Further, there is no 
evidence of an etiological relationship between the current 
cardiac disease and military service. The veteran's 
statements have been considered.  However, as a layman, he 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). The Board is legally obligated to base its 
appellate determinations upon the law as it currently exists. 
38 U.S.C.A. §7104. Accordingly, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim for service connection for cardiovascular disease and 
hypertension.

ORDER

Entitlement to service connection for cardiovascular disease, 
including coronary artery disease and hypertension, to 
include as secondary to exposure to herbicides and Agent 
Orange, is denied.

REMAND

In a September 2006 rating decision, the RO granted service 
connection for PTSD, left knee condition, and a bilateral 
foot condition, and assigned initial ratings. The veteran has 
expressed dissatisfaction with the initial ratings assigned.  
In view of the case being at the Board, this will be taken to 
be timely notice of disagreement with the rating decision.  
The RO has not yet had opportunity to provide a statement of 
the case in response to this notice of disagreement. 
Consequently, remand is required for issuance of a statement 
of the case. See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
statement of the case in response to his 
notice of disagreement with the September 
2006 initial ratings.  He should also be 
informed of the requirements to perfect 
an appeal with respect to each issue.  If 
substantive appeals are not submitted, 
there is no jurisdiction of these issues 
to the Board.

2.  If substantive appeals are submitted, 
the case should be returned to the Board 
for further appellate action, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals



 


